EXHIBIT J
                                                    American Steamship Owners Mutual Protection and Indemnity Association, Inc.
                                                                                     Shipowners Claims Bureau, Inc., Manager
                                                                                            One Battery Park Plaza - 31st Floor
                                                                                                    New York, NY 10004, U.S.A.



                                  CERTIFICATE                                OF          ENTRY
of the vessel(s) set out herein for account of the Member named hereunder subject to the By-Laws and Rules of the
Association from time to time in force and to any special terms and conditions endorsed hereon and/or as may from
time to time be circularized. Unless indicated to the contrary herein, the cover evidenced by this Certificate of Entry
commences at noon GMT on the date specified below and continues until cover ceases or is terminated in accordance
with the said By-Laws and Rules.

                                      Class I - Protection & Indemnity Insurance

 VESSEL(S}                                     IMO NO.             FLAG           GROSS TONNAGE                 PORT OF REGISTRY

 ADAMASTOS                                     9087269              LBR                   39,017                  Monrovia, Liberia

 MEMBER                                                                                                       COVER TO COMMENCE
                                                                                                                   20 February, 2014
 ADAMASTOS SHIPPING & TRADING SA
 80 BROAD STREET                                                                                                   RENEWAL DATE
 MONROVIA                                                                                                          20 February, 2015
 LIBERIA

 COASSURED
 Phoenix Shipping & Trading SA (Manager)

 SPECIAL TERMS & CONDITIONS AS ATTACHED

IMPORTANT

This Certificate of Entry is evidence only of the contract of indemnity insurance between the above-named Member and the
Association and shall not be construed as evidence of any undertaking, financial or otherwise, on the part of the Association to any
other party.

Unless otherwise stated in the attached Special Terms and Conditions, the cover evidenced by this Certificate of Entry includes the
Association's liability to reimburse the Member for claims in respect of cargo, liability for pollution, liability for the removal of wreck and
liability for damage to third-party property (dock damage) as defined in the By-Laws and Rules of the Association and any Special
Terms and Conditions appended to this Certificate of Entry.

If a Member tenders this Certificate as evidence of insurance under any applicable law relating to financial responsibility, or otherwise
shows or offers it to any other party as evidence of insurance, such use of this Certificate by the Member is not to be taken as any
indication that the Association thereby consents to act as guarantor or to be sued directly in any jurisdiction whatsoever. The
Association does not so consent.

The Member and any CoAssureds named in this Certificate of Entry are liable to pay Mutual Premium as provided for in Rule 4.
Furthermore, the Member and any CoAssureds may become liable under the said Rule 4 to pay Overspill Calls to meet the
Association's proportion of any Overspill Claims up to the limit per vessel as provided for in the said Rule 4.




CERTIFICATE NO.:                00999000

NEW YORK:                       19 February, 2014                 BY:
                                                                                       AUTHORIZED SIGNATURE




                                                                                                                     CONFIDENTIAL
                                                                                                                     AC 008818
                                                                                              THE-
                                                                                          AMERICANIlIf'W"
                                                                                             CLUB~ _
                                                                                                ~
CERTIFICATE NO.: 00999000



                                   SPECIAL TERMS & CONDITIONS


ENDORSEMENTS         CLAIMS IN RESPECT OF CREW - PRE-EMPLOYMENT MEDICAL EXAMINATIONS

                     Unless otherwise stated herein, the above mentioned endorsement is applicable to
                     this Certificate of Entry.

LIMIT OF LIABILITY   LIMITS OF LIABILITY - OIL POLLUTION AND PASSENGERS AND SEAMEN

                     1)    OIL POLLUTION
                     Claims in respect of oil pollution are limited to a maximum aggregate amount of
                     US$1,OOO,OOO,OOO each vessel anyone accident or occurrence, in accordance with
                     the provisions of Rule 1, Section 4.33.

                     2)     PASSENGERS AND SEAMEN
                     Claims in respect of passengers and seamen are limited to a maximum aggregate
                     limit as follows:
                     (a) In respect of liability to Passengers US$2,000,000,QOO anyone accident or
                     occurrence; and
                     (b) In respect of liability to Passengers and Seamen U8$3,000,000,000 anyone
                     accident or occurrence;
                     in accordance with the provisions of Rule 1, Section 4.35.

ASSURED/LoSSES       LOSS PAYABLE CLAUSE - "ADAMASTOS"
PAYABLE
                     Payment of any recovery the Owner is entitled to make out of the funds of the
                     Association in respect of any liability, costs or expenses incurred by him shall be
                     made to the Owner or to his order unless and until the Association receives notice
                     from Piraeus Bank that the Owner is in default under the mortgage in which event all
                     recoveries shall thereafter be paid to Piraeus Bank or their order; PROVIDED THAT
                     no liability whatsoever shall attach to the Association, its Managers or their agents for
                     failure to comply with the latter obligation until after the expiry of two clear business
                     days from the receipt of such notice.




COLLISION            FOUR-FOURTHS COLLISION COVERAGE INCLUDED
                     Coverage hereunder, pursuant to Rule 2, Section 3.2, includes four-fourths of those
                     liabilities, costs and expenses set out as insured losses in the Collision Clause of the
                     American Institute Hull Clauses (June 2, 1977), or as provided for by such similar
                     terms as may be contained in the insured vessel's hull policies, and which would
                     have been covered under the said Clauses or hull policies but for their exclusion
                     therefrom, and subject always and in any event to each and every other provision of
                     Rule 2, Section 3, in general.




DEDUCTIBLES          US$27,000 from bagged rice cargo claims, each single voyage


                     US$27,000 from bagged cargo claims, each single voyage

                                                                                          CONFIDENTIAL
                                                     2                                    AC 008819
                                                                                      THE-
                                                                                   AMERICANF
                                                                                     CLUB

                                                                                           ~
CERTIFICATE NO.: 00999000



                  US$13,750 from all other cargo claims, each single voyage


                  US$25,000 from all claims in respect of damage to third party property (F&FO), each
                  accident or occurrence


                  US$40,000 from all collision claims (RDC), each accident or occurrence


                  US$11,000 from all stowaway claims each stowaway subject to a maximum
                  deduction of US$ 55,000 each single voyage.


                  US$27,000 from all cargo claims arising in ports and places in Africa or Yemen, each
                  accident or occurrence


                  US$50,OOO from all claims arising under Class I, Rule 2, Section 15, each accident or
                  occurrence.


                  US$50,000 from all claims arising under Class I, Rule 2, Section 14.4, each accident
                  or occurrence.


                  US$11 ,000 from all other claims, each accident or occurrence




                                                                                    CONFIDENTIAL
                                                 3                                  AC 008820
                                                                       THE-
                                                                  AMERiCAN . . . . . . .
                                                                       CLUIl~ .
                                                                           ~
CERTIFICATE NO.: 00999000




                              PREMIUM(S)
                                                  REDACTED
                                                                 ESTIMATED TOTAL
                                                     RATE
                              RISK                                   PREMIUM FOR
VESSEL NAME                               GT       (USD per GT            PERIOD
                            NUMBER
                                                    per annum)
                                                                            (US Dollar)

ADAMASTOS                    86878       39,017




                                                                  CONFIDENTIAL
                                     4                            AC 008821
                                                                                                   THE-
                                                                                              AMERICAN.....,..
                                                                                                 CLUB~ _
                                                                                                     ~
CERTIFICATE NO.: 00999000


       THE~~~
AMERICANF                                American Steamship Owners Mutual Protection and Indemnity Association, Inc.
     CLUB                                                                 Shipowners Claims Bureau, Inc., Manager
                                                                                 One Battery Park Plaza - 31st Floor
             ~                                                                           New York, NY 10004, U.S.A.




                                        ENDORSEMENT
                               Class I - Protection & Indemnity Insurance

 VESSEL(S)                             IMO NO.         FLAG        GROSS TONNAGE           PORT OF REGISTRY
 ADAMASTOS                            9087269           LBR               39,017             Monrovia, Liberia
 MEMBER                                                                                       POLICY YEAR
 ADAMASTOS SHIPPING & TRADING SA                                                                   2014


 CLAIMS IN RESPECT OF CREW - PRE-EMPLOYMENT MEDICAL EXAMINATIONS

 Save to the extent that the Managers may in their absolute discretion otherwise agree, in the event that
 the Member intends to employ crew from Bulgaria, India, Indonesia, Latvia, the Philippines, Poland,
 Romania, the Russian Federation or Ukraine, or from any other countries as may from time to time be
 designated, the Member shall ensure that:

             all such crew have undergone a pre-employment medical examination at a clinic
             approved by the Association; and

       ii    the said examination shall have included the full range of tests as defined in the
             Association's standard medical report form; and

       iii   all such crew shall have passed the said examination and have been classified as fit
             for maritime work by the clinic no more than 30 days prior to employment by the
             Member.

 Failure to comply with any of the obligations set out in i, ii, iii above, shall entitle the Managers in their
 absolute discretion to:

       a.    apply a deductible twice that which would otherwise have applied to a claim arising
             from the illness of a crew member falling within the ambit of this clause,
             notwithstanding that such claim would have arisen regardless of the Member's failure
             to comply with any of the obligations set out in i, ii, iii above; and/or

       b.    deny any claims for the death, illness or injury of a crew member falling within the
             ambit of this clause, or any expense incurred in respect thereof, in whole or in part,
             arising from a medical condition which could have been discovered if the Member had
             complied with the obligations set out in i, ii or iii above. Whether or not such medical
             condition could have been discovered if the Member had complied with the said
             obligations shall be a matter for the sole and exclusive determination of the Managers.




                                                                                               CONFIDENTIAL
                                                        5                                      AC 008822
                                                                                           THE-
                                                                                        AMERICAN.,.-
                                                                                          CLUB~ _
                                                                                             ~
CERTIFICATE NO.: 00999000




 In order to comply with the terms stated above, it is essential that the Member ensures the appropriate
 clinic is made aware in advance of the crew PEME so that the required tests as defined by the
 Association in the standard medical form and the Association's standard medical report form is
 completed in entirety.

 The Association-approved medical form is valid for no more than two (2) calendar years from the original
 date of issuance thereof.

 The full list of Association's approved clinics and medical forms may be found at the Association's
 website at www.american-club.com. Such listing and any subsequent amendments thereto are deemed
 automatically to have been incorporated herein without further notice.


 ANY OTHER TERMS, CLAUSES AND CONDITIONS OF COVER EVIDENCED BY THE CERTIFICATE OF
 ENTRY REMAIN UNCHANGED.




ENDORSEMENT NO:         00999000

NEW YORK:               19 February, 2014                BY: ______~~~~~~~~~~---------
                                                                   AUTHORIZED SIGNATURE




                                                                                        CONFIDENTIAL
                                                     6                                  AC 008823
